Chief Justice Sharswood
delivered the opinion of the court, March 20th 1882.
It was said by Mr. Justice Gordon in McLaughlin v. City of Corry, 27 P. F. Smith 113, “ a municipality cannot prevent the general slipperiness of its streets caused by the snow and ice during the winter, but it can prevent such accumulations thereof in the shape of ridges and hills as render their passage dangerous.” Upon a careful examination of the evidence, and especially of the testimony of the plaintiff himself, wo cannot find that his fall was owing to any hill or ridgé, for the non-removal of which the borough ought to be responsible in damages. The learned judge very rightly charged the jury that the plaintiff must satisfy them that there was an obstacle other than the mere slippery condition and smoothness of the surface that made the passage over the crossing where he fell dangerous. The accident was at a crossing, which was constructed *122of two parallel rows of fiat stones, with an iron plate at the approach to each pavement. The space between the flat stones was filled with cobble stones. The crossing was covered with snow which had been trodden and hardened into ice by incessant travel. It was natural that pedestrians acquainted with the crossing would generally prefer the flag stones, and the consequence would be that the snow on the cobble stones would be higher than on the flag stones. There was some difference of opinion among the witnesses as to the height of this elevation. It was probably different in different places. The passage of vehicles of various kinds across the footpath would sufficiently account for such variations. The plaintiff himself said, “ the centre of the walk was higher than it was on each side, the centre of the walk between the two stones.” When asked “how much'higher was the centre of the walk than that part of the walk where the stones are ?” he answered, “May be an inch and a half or two inches.” When asked, ££ What caused you to fall ?” he answered, “ It was the ice that made me slip and fall.” As far as appears, this was the only obstacle in the street to which the-accident could be imputed, other than the slipperiness occasioned by the snow and ice. We cannot consider this as a ridge or hill suffered to accumulate, and rendering the crossing any more dangerous. Walking in such weather and especially in the dusk of the evening is always accompanied with peril. Was there anything in the surroundings to attract the notice of the borough authorities, and make it their duty to reduce the whole crossing to a dead level? We think not,-and that there was no evidence of negligence in the borough. This renders it unnecessary to discuss the assignments of error in detail, as we think the thirteenth point of the defendant would have been affirmed, that under all the evidence in the case the verdict must be for the defendant.
Judgment reversed.